Name: 1999/444/EC: Commission Decision of 7 July 1999 providing for the release of the minimum stocks and the partial release of the carryover stocks held by the sugar undertakings established in Spain, in order to ensure supplies to the southern region of Spain during the period from 1 July to 30 November 1999 (notified under document number C(1999) 2049) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  trade;  management;  beverages and sugar;  agri-foodstuffs
 Date Published: 1999-07-09

 Avis juridique important|31999D04441999/444/EC: Commission Decision of 7 July 1999 providing for the release of the minimum stocks and the partial release of the carryover stocks held by the sugar undertakings established in Spain, in order to ensure supplies to the southern region of Spain during the period from 1 July to 30 November 1999 (notified under document number C(1999) 2049) (Only the Spanish text is authentic) Official Journal L 174 , 09/07/1999 P. 0025 - 0026COMMISSION DECISIONof 7 July 1999providing for the release of the minimum stocks and the partial release of the carryover stocks held by the sugar undertakings established in Spain, in order to ensure supplies to the southern region of Spain during the period from 1 July to 30 November 1999(notified under document number C(1999) 2049)(Only the Spanish text is authentic)(1999/444/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 1148/98(2), and in particular Articles 12(3), 27(2a) and 39 thereof,(1) Whereas, in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation in the European territories of the Community for minimum stocks to be maintained by each sugar-producing undertaking or sugar refinery;(2) Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector(3), as last amended by Regulation (EC) No 725/97(4), fixes the level of minimum stocks to be held, as the case may be, at 5 % of actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question;(3) Whereas under Article 12(1) of Regulation (EEC) No 1785/81 this percentage may be reduced; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that, where the supplies of sugar required by the Community can no longer be ensured under normal conditions; provision may be made for the undertaking concerned to be released, in whole or in part, from the obligation to stock the sugar in question; whereas this percentage has already been brought down to 3 % by Commission Regulation (EC) No 1436/96(5);(4) Whereas the south of Spain has been struck by severe drought leading to a disaster situation involving the loss of around 14000 hectares planted with sugar beet; whereas there consequently exists a short term shortage in this region with regard to the supplies amounting to around 95000 tonnes of sugar which are needed to cover the critical bridging period from July to October 1999;(5) Whereas in order to ensure supplies under normal conditions and in view of the urgency, the minimumstocks maintained by the sugar undertakings established in Spain should be released, so making available 29000 tonnes of sugar; whereas this measure is not sufficient to cover the short term shortage in its entirety and, in view of the reasons for the shortage, it is necessary to implement Article 27(2a) of Regulation (EEC) No 1785/81 by releasing the appropriate quantity of carryover stocks held by the sugar undertakings established in Spain;(6) Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS DECISION:Article 11. By way of derogation from Article 1(2) of Regulation (EC) No 1436/96, for the period 1 July to 30 November 1999 the percentages referred to in Article 1 of Regulation (EC) No 1436/96 are hereby reduced to 0 % for the sugar undertakings established in Spain.2. From 1 December 1999, the percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 3 % for the sugar undertakings established in Spain.Article 21. The period of compulsory storage referred to in point (a) of the second indent of Article 27(2) of Regulation (EEC) No 1785/81 shall end on 1 July 1999 for the sugar undertakings established in Spain within the limit of a total quantity of 66000 tonnes of sugar expressed as white sugar.2. Spain shall proceed with the breakdown of the quantity referred to in paragraph 1 between the sugar undertakings maintaining carryover sugar, in proportion to the carryover quantities which they are maintaining.3. Spain shall without delay notify the Commission of the quantities of carryover sugar released by each undertaking.Article 3This Decision is addressed to the Kingdom of Spain.Done at Brussels, 7 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1.7.1981, p. 4.(2) OJ L 159, 3.6.1998, p. 38.(3) OJ L 177, 1.7.1981, p. 39.(4) OJ L 108, 25.4.1997, p. 13.(5) OJ L 184, 24.7.1996, p. 27.